 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    CARLTON DEWAYNE FIELDS,                             No. 2:18-cv-0653 MCE KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    DIRECTOR OF CDCR, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 27, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
 1             Accordingly, IT IS HEREBY ORDERED that:
 2             1. The findings and recommendations filed November 27, 2018, (ECF No. 19) are
 3   ADOPTED in full;
 4             2. Claim two, challenging the policy of mixing SNY and GP inmates, is DISMISSED
 5   pursuant to the law of the case doctrine; and
 6             3. This case shall proceed on Plaintiff’s remaining claims.
 7             IT IS SO ORDERED.
 8   Dated: January 2, 2019


 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                         2
